              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SWANCO MELVIN LOGAN,                     :
                                         :
                Petitioner,              :
                                         :       NO. 3:19-CV-0648
           v.                            :
                                         :       (Judge Sylvia H. Rambo)
U.S. DEPARTMENT OF                       :
HOMELAND SECURITY,                       :
                                         :
                    Respondent.          :




                                    ORDER

      AND NOW, this 30th day of December 2019, upon consideration of Mr.

Logan’s petition for writ of habeas corpus (Doc. 1) challenging his order of

removal, it is ORDERED that:

      1.    The petition (Doc. 1) is DISMISSED for lack of
            jurisdiction.

      2.    Mr. Logan’s applications for leave to proceed in forma
            pauperis (Docs. 2 and 6) are DISMISSED as moot.

      3.    The Clerk of Court is directed to CLOSE this case.




                                             s/Sylvia H. Rambo
                                             Sylvia H. Rambo
                                             United States District Judge
